Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a second portion movable in a rotational and translational manner relative to the first portion” as recited in independent claims 1 and 8; the prior art of record does not teach “rotating the first contact device about the axis such that the first electrical contact device rotates a first portion of the second electrical contact device relative to a second portion of the second electrical contact device; moving an actuator from a first position to a second position; and pushing the first portion toward the second portion in the direction parallel to the axis to cause at least one electrical contact in the first portion to engage at least one electrical contact in the second portion” as recited in independent claim 16. Claims 2 – 7, 9 – 15 and 17 - 20 depend from independent claims 1 or 8 or 16, directly or indirectly and therefore are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        12/18/2020.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831